Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield.It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. December 1, 2009 The following tables update our complete hedge positions for natural gas and crude oil (highlighted). NATURAL GAS HEDGE POSITIONS The following hedge positions for the fourth quarter of 2009 and beyond are as of December 1, 2009: Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 26,120 MMMBtus $ 7.34 — 8,435 MMMBtus — — $ 8.23 — $11.20 $ 8.00 — $8.50 $ 8.97 — $14.37 First Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 31,800 MMMBtus $ 6.79 — 5,700 MMMBtus — — $ 8.50 — $10.44 $ 8.50 $ 10.00 — $11.00 Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 34,850 MMMBtus $ 6.41 — Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 35,200 MMMBtus $ 6.41 — Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 28,320 MMMBtus $ 6.49 — First Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 18,900 MMMBtus $ 6.55 — 7,200 MMMBtus* — — $ 6.00 — $7.96 $ 6.00 $ 7.85 — Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 19,110 MMMBtus $ 6.55 — 7,280 MMMBtus* — — $ 6.00 — $7.96 $ 6.00 $ 7.85 — 1 Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 19,320 MMMBtus $ 6.55 — 7,360 MMMBtus* — — $ 6.00 — $7.96 $ 6.00 $ 7.85 — Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 6,510 MMMBtus $ 6.55 — 7,360 MMMBtus* — — $ 6.00 — $7.96 $ 6.00 $ 7.85 — *These 3-way collar contracts are standard crude natural gas collar contracts with respect to the periods, volumes and prices stated above. The contracts have floor and ceiling prices per MMMBtus as per the table above until the price drops below a weighted average price of $4.50 per MMMBtus. Below $4.50 per MMMBtus, these contracts effectively result in realized prices that are on average $1.50 per MMMBtus higher than the cash price that otherwise would have been realized. The following table details the expected impact to pre-tax income from the settlement of our derivative contracts, outlined above, at various NYMEX gas prices, net of premiums paid for these contracts (in millions). Gas Prices $ 4.00 $ 5.00 $ 6.00 $ 7.00 $ 8.00 $ 9.00 2009 4th Quarter $ 123 $ 88 $ 54 $ 19 $ (15 ) $ (43 ) Total 2009 $ 123 $ 88 $ 54 $ 19 $ (15 ) $ (43 ) 2010 1st Quarter $ 114 $ 77 $ 40 $ 2 $ (35 ) $ (70 ) 2nd Quarter $ 84 $ 49 $ 14 $ (21 ) $ (56 ) $ (91 ) 3rd Quarter $ 85 $ 49 $ 14 $ (21 ) $ (56 ) $ (91 ) 4th Quarter $ 70 $ 43 $ 14 $ (14 ) $ (43 ) $ (71 ) Total 2010 $ 353 $ 218 $ 82 $ (54 ) $ (190 ) $ (323 ) 2011 1st Quarter $ 59 $ 37 $ 10 $ (8 ) $ (28 ) $ (54 ) 2nd Quarter $ 60 $ 37 $ 10 $ (9 ) $ (28 ) $ (54 ) 3rd Quarter $ 60 $ 37 $ 11 $ (9 ) $ (28 ) $ (55 ) 4th Quarter $ 28 $ 17 $ 4 $ (3 ) $ (10 ) $ (24 ) Total 2011 $ 207 $ 128 $ 35 $ (29 ) $ (94 ) $ (187 ) In the Rocky Mountains, we hedged basis associated with 48% of the proved producing fields from September 2009 through full-year 2012. This is in addition to the 8,000 mmbtu/d sold on a fixed physical basis for the same term for a total basis hedged for the period of 73% at an average of $(0.94) per Mmbtu. In the Mid-Continent, we hedged basis associated with 22% of our anticipated Stiles/Britt priced production from September 2009 through August 2011. This is in addition to the 30,000 mmbtu/d sold on a fixed physical basis for the same term for a total basis hedged for the period of 55% at an average of $(0.52) per Mmbtu. We hedged basis associated with 53% of the proven producing fields from September 2011 through December 2012 at an average of $(0.55) per Mmbtu. 2 Approximately 10% of our natural gas production correlates to Houston Ship Channel, 13% to Columbia Gulf, 13% to Texas Gas Zone 1, 5% to Southern Natural Gas, 10% to Tenn 100, 6% to CenterPoint/East, 24% to Panhandle Eastern Pipeline, 6% to Waha, 7% to Colorado Interstate, and 6% to others. CRUDE OIL HEDGE POSITIONS The following hedge positions for the fourth quarter of 2009 and beyond are as of December 1, 2009: Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 828,000 Bbls $ 128.93 — 828,000 Bbls — $ 107.11 — $ 104.50 — $109.75 — First Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 810,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 360,000 Bbls* — — $ 67.50 — $106.28 $ 60.00 — $75.00 $ 100.00 —$112.10 Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 819,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 364,000 Bbls* — — $ 67.50 — $106.28 $ 60.00 — $75.00 $ 100.00 —$112.10 Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 828,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 368,000 Bbls* — — $ 67.50 — $106.28 $ 60.00 — $75.00 $ 100.00 —$112.10 Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 90,000 Bbls $ 93.40 — 828,000 Bbls — — $ 127.97— $170.00 $ 125.50 — $130.50 $ 170.00 368,000 Bbls* — — $ 67.50 — $106.28 $ 60.00 — $75.00 $ 100.00 —$112.10 First Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 360,000 Bbls* — — $ 77.50 — $119.94 $ 75.00 — $80.00 $ 118.50—$121.50 Second Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 364,000 Bbls* — — $ 77.50 — $119.94 $ 75.00 — $80.00 $ 118.50—$121.50 Third Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 368,000 Bbls* — — $ 77.50 — $119.94 $ 75.00 — $80.00 $ 118.50—$121.50 3 Fourth Quarter Weighted Average Range Volume Fixed Floors Collars Floor Ceiling 368,000 Bbls* — — $ 77.50 — $119.94 $ 75.00 — $80.00 $ 118.50—$121.50 *These 3-way collar contracts are standard crude oil collar contracts with respect to the periods, volumes and prices stated above. The contracts have floor and ceiling prices per Bbls as per the table above until the price drops below a weighted average price of $58.75 per Bbls. Below $58.75 per Bbls, these contracts effectively result in realized prices that are on average $13.75 per Bbls higher than the cash price that otherwise would have been realized. The following table details the expected impact to pre-tax income from the settlement of our derivative contracts, outlined above, at various NYMEX oil prices, net of premiums paid for these contracts (in millions). Oil Prices $ 40.00 $ 50.00 $ 60.00 $ 70.00 $ 80.00 $ 90.00 $ 100.00 2009 4th Quarter $ 129 $ 115 $ 99 $ 84 $ 70 $ 54 $ 39 Total 2009 $ 129 $ 115 $ 99 $ 84 $ 70 $ 54 $ 39 2010 1st Quarter $ 73 $ 64 $ 53 $ 43 $ 33 $ 23 $ 14 2nd Quarter $ 74 $ 65 $ 54 $ 43 $ 33 $ 24 $ 15 3rd Quarter $ 74 $ 65 $ 54 $ 43 $ 33 $ 24 $ 15 4th Quarter $ 75 $ 65 $ 54 $ 43 $ 33 $ 24 $ 15 Total 2010 $ 296 $ 259 $ 215 $ 172 $ 132 $ 95 $ 59 2011 1st Quarter $ 5 $ 5 $ 5 $ 2 $ - $ - $ - 2nd Quarter $ 5 $ 5 $ 5 $ 3 $ - $ - $ - 3rd Quarter $ 6 $ 6 $ 6 $ 3 $ - $ - $ - 4th Quarter $ 6 $ 6 $ 6 $ 3 $ - $ - $ - Total 2011 $ 22 $ 22 $ 22 $ 11 $ - $ - $ - We provide information regarding our outstanding hedging positions in our annual and quarterly reports filed with the SEC and in our electronic publication @NFX.This publication can be found on Newfield’s web page at http://www.newfield.com. Through the web page, you may elect to receive @NFX through e-mail distribution. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through the drilling of a balanced risk/reward portfolio and select acquisitions. Newfield's domestic areas of operation include the U.S. onshore Gulf Coast, the Anadarko and Arkoma Basins of the Mid-Continent, the Rocky Mountains and the Gulf of Mexico. The Company has international operations in Malaysia and China. 4
